Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 1 of 23 PageID 1241




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


     JAMES J. DONELON,                                                    CIVIL ACTION
     Commissioner of Insurance for the
     State of Louisiana, in his Capacity as
     Rehabilitator of Excalibur National
     Holdings, Inc.

     VERSUS

     JEFFREY C. POLLICK, ET AL.                                 NO. 20-00177-BAJ-RLB

                                 RULING AND ORDER

          Before the Court are multiple motions to dismiss. Defendants Katrina Rigali

 Trump, The Bank Of Tampa, and Seacoast National Bank (“Seacoast Bank”)

 (collectively, the “Banking Defendants”) each seek dismissal for lack of personal

 jurisdiction under Federal Rule of Civil Procedure (“Rule”) 12(b)(2). (Docs. 15, 18, 21).

 Defendant Jeffrey Pollick also seeks dismissal for lack of personal jurisdiction. (Doc.

 29). As an alternative to dismissal, Pollick and Seacoast Bank propose transferring

 this action to the U.S. District Court for the Middle District of Florida. (Docs. 21, 29).

          Additionally, Defendants Dennis Neyland and Antonio Scognamiglio jointly

 seek dismissal for failure to state a claim under Rule 12(b)(6).1 (Doc. 31).

          Plaintiff opposes Defendants’ motions (see Docs. 60, 61, 79, 81), and Defendants

 have filed reply memoranda in further support of their respective positions (see

 Docs. 75, 76, 77, 84, 86).


 1 Although Neyland and Scognamiglio filed their motion to dismiss jointly, the Court has
 already dismissed Neyland from this action for improper joinder. (Docs. 87, 98). As such, the
 motion to dismiss is moot as to Neyland, and will be denied in part on that basis.
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 2 of 23 PageID 1242




        Also before the Court are various motions seeking prioritized consideration of

 Defendants’ motions for dismissal. (See Docs. 24, 30, 38).2

           For reasons to follow, the Court determines that Plaintiff has failed to state

 an actionable claim against Scognamiglio, and that Scognamiglio must be dismissed

 with prejudice from this action. The Court further determines that it may exercise

 personal jurisdiction over Pollick, but not the Banking Defendants. Rather than

 dismissing the Banking Defendants without prejudice, however, the Court

 determines that the interests of justice favor transferring this action to the

 U.S. District Court for the Middle District of Florida under 28 U.S.C. § 1631.

      I.     ALLEGED FACTS

        The relevant factual background is largely set forth in the Magistrate Judge’s

 October 2, 2020 Report and Recommendation (Doc. 87 at 1-4), which the Court

 approved and adopted by Order dated December 11, 2020. (Doc. 90). For efficiency,

 the Court incorporates that portion of the Magistrate Judge’s Report and

 Recommendation here.

        To recap, Plaintiff3 seeks to recover in excess of $7 million against Pollick,

 Neyland, and Scognamiglio, officers and directors of the failed Excalibur National

 Insurance Company, and its corporate parent, Excalibur National Holdings, Inc.

 (collectively, “Excalibur”); Trump, The Bank of Tampa, and Seacoast Bank, bankers



 2 These motions are largely mooted by this Order and, accordingly, will be denied on that
 basis.
 3 “Plaintiff” is James Donelon, Commissioner of Insurance for the State of Louisiana, in his

 capacity as Rehabilitator of Excalibur National Holdings, Inc., through his duly appointed
 Receiver, Billy Bostick.

                                              2
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 3 of 23 PageID 1243




 that allegedly aided Excalibur’s demise; and Capital Specialty Insurance Company

 (“CSIC”), Excalibur’s D&O insurance provider. Plaintiff contends that Excalibur’s

 financial ruin is the result of its failure to maintain capitalization requirements

 mandated by a Consent Agreement with the Louisiana Department of Insurance

 (“LDI”), which ultimately resulted in a Permanent Order of Rehabilitation placing

 Excalibur into Receivership on August 30, 2019.

       More specifically, Plaintiff alleges that under the Consent Agreement,

 Excalibur agreed “to contribute and maintain a total of $8 million in capital” in return

 for a Certificate of Authority (“COA”) permitting Excalibur to issue insurance in

 Louisiana. The Consent Agreement further specified that Excalibur’s capitalization

 would consist of a $5 million initial contribution, and an additional infusion of

 $3 million in “unencumbered capital” within 30 days of receiving the COA.

 (Doc. 1-1 at ¶¶ 14-15).

       Excalibur satisfied its initial $5 million capitalization requirement, but then

 failed to timely raise the additional $3 million. Plaintiff alleges that this failure

 prompted Pollick, Excalibur’s President, CEO, and Board Chair, to confect a loan

 transaction with The Bank of Tampa (the “Bank of Tampa Loan”), making it appear

 as if Excalibur had satisfied its capitalization requirements when, in fact, it had not.

 (Id. at ¶¶ 18-30). Plaintiff alleges that Pollick maintained Excalibur’s ruse for more

 than two years before two of Excalibur’s Directors, Neyland and Scognamiglio,

 discovered it in the course of a LDI audit. (Id. at ¶¶ 50-53). Plaintiff alleges that

 Trump, the loan officer assigned to the Bank of Tampa Loan, assisted Pollick’s ruse



                                            3
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 4 of 23 PageID 1244




 by making various false statements indicating that Excalibur had met its

 capitalization requirements, first in her position at The Bank of Tampa, and later in

 her new role at Seacoast Bank.4 (Id. at ¶ 31). Finally, Plaintiff alleges that after

 Excalibur entered receivership, CSIC arbitrarily denied Excalibur’s claim under its

 D&O policy for losses resulting from Pollick’s, Neyland’s, and Scognamiglio’s acts and

 omissions, in violation of CSIC’s duty to adjust Excalibur’s claim “fairly and

 promptly.” (Id. at ¶¶ 57, 92-101).

        The primary question at hand is whether this case belongs in this jurisdiction.

 Plaintiff calls the issue to attention by expressly asserting that the conduct at issue

 occurred in Florida. In relevant part, Plaintiff alleges:

        Although Excalibur Holdings and Excalibur insurance were based in
        Louisiana, the Banking Defendants were 100% based in Florida. The
        majority of the directors were domiciled in Florida. Bank of Tampa and
        NorthStar Bank were chartered in Florida; Seacoast Bank was federally
        chartered but based solely in Florida since 1934. The lending contracts
        at issue in this case were negotiated in Florida and were probably signed
        by both parties – but certainly by the lenders – in Florida. On
        information and belief, Excalibur Holdings and Excalibur Insurance
        went to the Florida lenders, and not vice-versa, to obtain the loans at
        issue, and their relationship was centered in Florida. The loan contracts
        and issuance of the CDs were performed entirely in Florida.
        Furthermore, at least some of the delictual acts alleged in this Petition
        occurred in Florida. As to which state has stronger relevant policies
        against “deterring wrongful conduct and repairing the consequences of
        such acts,” Plaintiff shows that Florida has a longer statute of
        limitations than Louisiana and allows punitive damages while
        Louisiana does not.

 (Id. at ¶ 89).



 4 Plaintiff alleges that Seacoast Bank, as successor to non-defendant Northstar Bank,
 acquired the Bank of Tampa Loan when it hired Trump away from The Bank of Tampa. (See
 Doc. 1-1 at ¶ 11(f)).

                                             4
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 5 of 23 PageID 1245




     II.   PROCEDURAL HISTORY

        On February 19, 2020, Plaintiff, as Excalibur’s rehabilitator, filed his original

 Petition in the Nineteenth Judicial District for the Parish of East Baton Rouge,

 Louisiana. (Doc. 1-1). Based on the allegations outlined above, the Petition asserts

 claims of breach of fiduciary duty against Pollick, Neyland, Scognamiglio, and CSIC,

 (id. at ¶¶ 58-68); aiding breach of fiduciary duty, aiding fraud, and aiding negligent

 misrepresentation against the Banking Defendants, (id. at ¶¶ 69-83); and bad faith

 insurance practices against CSIC, (id. at ¶¶ 92-101). Further, Plaintiff seeks punitive

 damages under applicable Florida law against Pollick, Neyland, Scognamiglio, and

 the Banking Defendants. (Id. at ¶¶ 84-91).

        On March 24, 2020, Defendants removed this action to this Court solely on the

 basis of diversity jurisdiction under 28 U.S.C. § 1332. (Doc. 1 at ¶8). In relevant part,

 Defendants’ removal papers asserted that complete diversity among the parties was

 satisfied, despite Plaintiff and Neyland each being citizens of Louisiana, because

 “Neyland was improperly joined in this suit.” (Doc. 1 at             ¶ 13). Specifically,

 Defendants argued that the Petition failed to allege an actionable claim against

 Neyland, and thus Neyland’s citizenship must be ignored when assessing the

 requirement of complete diversity. (Id. at ¶¶ 13, 35-47).

        On March 26, 2020, CSIC filed its Answer to Plaintiff’s Petition. (Doc. 6).

 Relevant here, CSIC’s Answer does not raise lack of personal jurisdiction as a defense

 to Plaintiff’s claims.5


 5On April 17, 2020, CSIC amended its Answer pursuant to Rule 15(a)(1)(A). (Doc. 19). CSIC’s
 Amended Answer also does not raise lack of personal jurisdiction as a defense. (Id.).

                                             5
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 6 of 23 PageID 1246




       On April 14, 2020, Trump filed her Rule 12(b)(2) Motion To Dismiss For Lack

 Of Personal Jurisdiction. (Doc. 15). Trump argues that Plaintiff’s claims against her

 must be dismissed because she is a resident of Florida and has only visited Louisiana

 once in her lifetime, and because her alleged conduct—all related to the Bank of

 Tampa Loan—occurred exclusively in Florida and/or “international waters,” and did

 not involve any attempt to “initiate communication” with parties in Louisiana. (See

 Doc. 15-1 at 1-2).

       After Trump filed her motion, The Bank of Tampa, Seacoast Bank, and Pollick

 each filed their own motions to dismiss for lack of personal jurisdiction in quick

 succession. (Docs. 18, 21, 29). These Defendants’ arguments are essentially identical

 to Trump’s. They contend that their contacts to Louisiana are virtually nonexistent;

 their alleged activities that resulted in Excalibur’s demise occurred in Florida; and

 they did not intentionally direct any activities or communications towards Louisiana.

       As an alternative to dismissal, Seacoast Bank and Pollick propose that the

 Court should transfer this action to the U.S. District Court for the Middle District of

 Florida, because, inter alia, Plaintiff’s own allegations establish that nearly all of the

 actions underlying Plaintiff’s claims occurred in the Middle District of Florida. (Docs.

 21-1 at 16-19; 29-1 at 15-23).

       On April 23, 2020, Plaintiff filed his Motion to Remand. (Doc. 23). Relevant

 here, Plaintiff argued that Defendants had failed to establish diversity jurisdiction,

 and that remand was required, because Neyland is a citizen of Louisiana, and,

 contrary to Defendants’ position, the Petition establishes an actionable breach of



                                             6
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 7 of 23 PageID 1247




 fiduciary duty claim against Neyland under applicable Delaware law. (Doc. 23-1 at 3-

 4). Thus, according to Plaintiff, Neyland destroyed diversity.

        Also on April 23—the same day that Plaintiff filed his Motion to Remand—

 Plaintiff filed his Motion For Leave To File First Amended And Restated Petition For

 Damages And Jury Demand (Doc. 22) (the “Motion for Leave to Amend”). Plaintiff’s

 stated purpose for seeking amendment was to add allegations regarding Neyland’s

 conduct to “cur[e] any alleged pleading defect,” thereby “depriv[ing] this Honorable

 Court of subject matter jurisdiction.” (Id. at 2). Relevant here, Plaintiff’s proposed

 Amended Petition also included new allegations against Scognamiglio. (See Doc. 22-1

 at ¶ 70).

        On April 30, 2020, Neyland and Scognamiglio filed their joint motion to

 dismiss. (Doc. 31). These Defendants sidestep the issue of personal jurisdiction, and

 instead argue that Plaintiff’s claims against them must be dismissed under Rule

 12(b)(6) because the Petition fails to establish an actionable breach of fiduciary duty

 claim under applicable Louisiana law. (Doc. 31-1 at 8-9). Alternatively, Neyland and

 Scognamiglio contend that any actionable breach of fiduciary duty claim is

 prescribed. (Id. at 9-10).

        Plaintiff opposes Defendants’ various motions to dismiss, contending that the

 Petition states actionable claims against all Defendants, and, further, that personal

 jurisdiction is satisfied because Plaintiff’s claims arise from Defendants’ actions

 targeted at Louisiana. (see Docs. 60, 61, 79, 81). Alternatively, Plaintiff contends that

 even if he currently cannot establish personal jurisdiction over all Defendants, he



                                            7
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 8 of 23 PageID 1248




 should be allowed to conduct discovery aimed at establishing personal jurisdiction.

 (Doc. 60 at 10; see also Doc. 61 at 2; Doc. 79 at 3).

        On October 2, 2020, the Magistrate Judge issued a Report and

 Recommendation advising that Plaintiff’s Motion for Leave to Amend and Motion to

 Remand should each be denied. (Doc. 87). Critical to the Court’s analysis here, the

 Magistrate Judge concluded that Delaware law, not Louisiana law, applies to

 Plaintiff’s breach of fiduciary duty claims against Neyland, (id. at 12); that under the

 applicable “Rule 12(b)(6)-like analysis,” Plaintiff’s original Petition failed to plead an

 actionable Delaware breach of fiduciary duty claim against Neyland, (id. at 13-17);

 and that Plaintiff’s Motion for Leave to Amend should be denied because improper

 joinder is determined based on the Petition as it exists at removal, and because

 Plaintiff   sought   amendment      specifically   to   destroy   diversity   jurisdiction,

 (id. at 18-23). As a result, the Magistrate Judge further recommended that Neyland

 should be dismissed without prejudice from this action. (Id). In reaching this

 conclusion, the Magistrate Judge did not consider whether Plaintiff’s proposed

 amended allegations are futile. (Id. at 22).

        By order dated December 11, 2020, the Court approved and adopted the

 Magistrate Judge’s Report and Recommendation. As a result, Plaintiff’s claims

 against Neyland have been dismissed without prejudice. (Doc. 98).

    III.     LAW AND ANALYSIS

        Despite the lengthy procedural history detailed above, and multiple motions

 under review, the issues presently before the Court are straightforward: first,

 whether Plaintiff alleges an actionable claim for breach of fiduciary duty against
                                             8
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 9 of 23 PageID 1249




 Scognamiglio; second, whether Plaintiff has established personal jurisdiction over

 Pollick and the Banking Defendants; and third, if personal jurisdiction as to all or

 some of these Defendants is lacking, whether the appropriate remedy is dismissal

 without prejudice, additional time for jurisdictional discovery, or transfer to the

 Middle District of Florida. The Court addresses these issues, in turn.

           A. Plaintiff fails to allege an actionable breach of fiduciary duty
              claim against Scognamiglio

        First, the Court considers Scognamiglio’s motion to dismiss for failure to state

 a claim under Rule 12(b)(6).6 (Doc. 31). Plaintiff’s allegations against Scognamiglio

 are essentially indistinguishable from his allegations against Neyland: Plaintiff

 contends that Scognamiglio breached his fiduciary duties to Excalibur by failing to

 determine that the Bank of Tampa Loan “did not satisfy the requirements that the

 LDI set forth in the Consent Agreement.” (Doc. 1-1 at ¶ 62).

       For the same reasons set forth in the Magistrate Judge’s Report and

 Recommendation dismissing Plaintiff’s breach of fiduciary duty claim against

 Neyland—which the Court incorporates by reference here—the Court determines

 that Plaintiff’s breach of fiduciary duty claim against Scognamiglio is governed by

 Delaware law, and that the Petition’s threadbare allegations fail to state an

 actionable claim under Delaware law. (See Doc. 19 at 6-19). As such, Plaintiff’s claim

 against Scognamiglio must be dismissed.

       The remaining question is whether to allow Plaintiff the opportunity to amend



 6Again, the Court has already dismissed Neyland from this action for improper joinder, and
 thus the motion to dismiss will be denied as moot as to Neyland. (See Docs. 87, 98).

                                             9
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 10 of 23 PageID 1250




  as to Scognamiglio. As noted, the Court previously denied Plaintiff’s request to amend

  as to Neyland, an improperly joined Louisiana citizen, because improper joinder is

  based on the Petition as it exists at removal, and because Plaintiff’s proposed

  amendment would destroy diversity jurisdiction. (Doc. 87 at           18-23). The same

  considerations do not apply to Scognamiglio, a properly joined Florida citizen. Thus,

  the Court must consider the issue that the Magistrate Judge expressly avoided:

  whether amendment would be futile.

        When a complaint fails to state a claim, the Court should generally give the

  plaintiff a chance to amend under Rule 15(a) before dismissing the action with

  prejudice, unless it is clear that to do so would be futile. See Great Plains Trust Co. v.

  Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002) (“district courts

  often afford plaintiffs at least one opportunity to cure pleading deficiencies before

  dismissing a case, unless it is clear that the defects are incurable”); see also Jones v.

  Robinson Prop. Grp., L.P., 427 F.3d 987, 994 (5th Cir. 2005) (“Rule 15(a) requires a

  trial court to grant leave to amend ‘freely,’ and the language of this rule ‘evinces a

  bias in favor of granting leave to amend.” (internal quotations omitted)).

        Plaintiff seeks to impose director oversight liability on Scognamiglio under

  Delaware’s Caremark doctrine, which provides that a breach of fiduciary duty can be

  established upon proof that “(a) the directors utterly failed to implement any

  reporting or information system or controls; or (b) having implemented such a system

  or controls, consciously failed to monitor or oversee its operations thus disabling

  themselves from being informed of risks or problems requiring their attention.” Stone



                                             10
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 11 of 23 PageID 1251




  ex rel. AmSouth Bancorporation v. Ritter, 911 A.2d 362, 370 (Del. 2006). Critically,

  “[i]n either case, imposition of liability requires a showing that the directors knew

  that they were not discharging their fiduciary obligations.” Id.

        Here, Plaintiff’s proposed Amended Petition contains additional allegations,

  which, in the light most favorable to Plaintiff, establish that Scognamiglio failed to

  monitor Excalibur, and also failed to implement a system “to ensure compliance with

  financial obligations imposed by the Consent Agreement.” (Doc. 22-1 at ¶¶ 52-56, 70).

  Missing, however, is any allegation that Scognamiglio knew he was not discharging

  his fiduciary obligations. Absent any such allegation regarding Scognamiglio’s

  knowledge, Plaintiff’s Caremark claim must fail. Stone, 911 A.2d at 370.

        Accordingly, having taken into consideration Plaintiff’s proposed Amended

  Complaint (Doc. 22-1), the Court determines that amendment would be futile, and

  dismisses Plaintiff’s claims against Scognamiglio with prejudice.

            B. The Court maintains personal jurisdiction over Pollick, but
               lacks personal jurisdiction over the Banking Defendants

        Next, the Court turns to Pollick’s and the Banking Defendants’ requests for

  dismissal for lack of personal jurisdiction or, alternatively, transfer to the Middle

  District of Florida. In assessing these requests, the Court considers Plaintiff’s well-

  pleaded allegations, affidavits and other evidence submitted in support of

  Defendants’ motions, and affidavits and other evidence submitted by Plaintiff in

  opposition to Defendants’ motions.

             i.   Standard

        Personal jurisdiction is “an essential element of the jurisdiction of a district


                                            11
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 12 of 23 PageID 1252




  court, without which it is powerless to proceed to an adjudication.” Ruhrgas AG v.

  Marathon Oil Co., 526 U.S. 574, 583 (1999). “The plaintiff bears the burden of

  establishing jurisdiction, but need only present prima facie evidence.” Revell v. Lidov,

  317 F.3d 467, 469 (5th Cir. 2002). In considering a motion to dismiss for lack of

  personal jurisdiction, the Court must accept the plaintiff's “uncontroverted

  allegations, and resolve in [his] favor all conflicts between the facts contained in the

  parties’ affidavits and other documentation.” Alpine View Co. Ltd. v. Atlas Copco AB,

  205 F.3d 208, 215 (5th Cir. 2000).

        A federal district court sitting in diversity may exercise personal jurisdiction

  over a foreign defendant if (1) the long-arm statute of the forum state creates personal

  jurisdiction over the defendant; and (2) the exercise of personal jurisdiction is

  consistent with the due process guarantees of the U.S. Constitution. Revell, 317 F.3d

  at 469. Because Louisiana's long-arm statute, La. R.S. § 13:3201, et seq., extends

  jurisdiction to the full limits of due process, the Court's focus is solely on whether the

  exercise of its jurisdiction over Pollick and the Banking Defendants would offend

  federal due process. See Dickson Marine Inc. v. Panalpina, Inc., 179 F.3d 331, 336

  (5th Cir. 1999) (citing La. R.S. § 13:3201(B)).

        The Due Process Clause of the Fourteenth Amendment permits a court
        to exercise personal jurisdiction over a foreign defendant when (1) that
        defendant has purposefully availed himself of the benefits and
        protections of the forum state by establishing ‘minimum contacts' with
        the forum state; and (2) the exercise of jurisdiction over that defendant
        does not offend ‘traditional notions of fair play and substantial justice.
        Sufficient minimum contacts will give rise to either specific or general
        jurisdiction. General jurisdiction exists when a defendant's contacts
        with the forum state are unrelated to the cause of action but are
        ‘continuous and systematic. Specific jurisdiction arises when the

                                             12
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 13 of 23 PageID 1253




        defendant's contacts with the forum arise from, or are directly related
        to, the cause of action.

  Revell, 317 F.3d at 470.

        Upon determining that it lacks personal jurisdiction over a foreign defendant,

  the Court has two options. The first option is to dismiss the foreign defendant without

  prejudice. Guidry v. U.S. Tobacco Co., 188 F.3d 619, 623 n.2 (5th Cir. 1999).

  Alternatively, the Court may transfer the entire action “to any other such court … in

  which the action … could have been brought at the time it was filed.”

  28 U.S.C. § 1631; see Harutyunyan v. Love, No. 19-cv-41, 2019 WL 5551901, at *6

  (E.D. La. Oct. 28, 2019) (“Although the Fifth Circuit has not squarely addressed this

  issue, it appears to this Court [that] the Fifth Circuit would agree that § 1631

  authorizes transfers based on lack of subject matter jurisdiction, personal

  jurisdiction, or improper venue.” (discussing Dornbusch v. Comm'r, 860 F.2d 611, 612

  (5th Cir. 1988)).

             ii.      Discussion

        Guided by these principles, the Court easily determines that it lacks personal

  jurisdiction over the Banking Defendants. To begin, Plaintiff’s own, uncontroverted

  allegations establish a compelling basis to conclude that Plaintiff cannot establish

  sufficient minimum contacts giving rise to either specific or general jurisdiction.

  Recall, Plaintiff expressly alleges:

           “Although Excalibur Holdings and Excalibur insurance were based in
            Louisiana, [Trump, Bank of Tampa, and Seacoast Bank] were 100% based
            in Florida.”

           “The majority of the [Excalibur’s] directors were domiciled in Florida.”


                                            13
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 14 of 23 PageID 1254




            “Bank of Tampa and NorthStar Bank were chartered in Florida; Seacoast
             Bank was federally chartered but based solely in Florida since 1934.”

            “The lending contracts at issue in this case were negotiated in Florida and
             were probably signed by both parties – but certainly by the lenders – in
             Florida.”

            “On information and belief, Excalibur Holdings and Excalibur Insurance
             went to the Florida lenders, and not vice-versa, to obtain the loans at issue,
             and their relationship was centered in Florida.”

            “The loan contracts and issuance of the CDs were performed entirely in
             Florida. Furthermore, at least some of the delictual acts alleged in this
             Petition occurred in Florida.”

            “As to which state has stronger relevant policies against ‘deterring wrongful
             conduct and repairing the consequences of such acts,’ Plaintiff shows that
             Florida has a longer statute of limitations than Louisiana and allows
             punitive damages while Louisiana does not.”

  (Id. at ¶ 89).

         Further, the Banking Defendants’ affidavits supporting their motions are

  entirely consistent with Plaintiff’s allegations. Trump attests that she is a 37-year

  resident of Florida, and has visited Louisiana only once in her life (on a personal

  vacation in May 2017); has no assets, accounts, or property in Louisiana; has never

  worked in Louisiana; and, regarding the events at issue in this action, performed all

  work related to the Bank of Tampa loan in Florida and/or “international waters,”7

  and only responded to a handful of communications from the LDI. (See Doc. 15-2).

         Similarly, Bank of Tampa, through its representative, Executive Vice

  President and Chief Administrative Officer Richard Junkermann, states that it is a




  7 In her affidavit, Trump states that the Bank of Tampa loan was “closed offshore of Florida
  in international waters to avoid certain transaction fees as permitted by Florida law.” (See
  Doc. 15-2 at ¶ 12).

                                              14
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 15 of 23 PageID 1255




  Florida corporation with offices solely in Florida; has no agents, employees, or

  property in Louisiana; does not conduct or solicit business in Louisiana; other than

  the loans at issue in this case, has only ever negotiated two transactions that even

  tangentially involve parties in Louisiana; and the Bank of Tampa loan was negotiated

  entirely in Florida and closed in international waters. (See Doc. 18-2).

         Seacoast Bank, through its representative, Senior Vice President Richard

  Junkermann, states that it is a federally chartered bank with its headquarters and

  all branches based exclusively in Florida; also has no agents, employees, or property

  in Louisiana; does not conduct or solicit business in Louisiana; does not engage in

  substantial activity of any kind in Louisiana; and its involvement in this case is only

  the result of having hired Trump away from The Bank of Tampa and, in turn, having

  acquired the Bank of Tampa loan. (See Doc. 21-1).

        Against this evidence (and his own allegations), Plaintiff submits a single

  affidavit from Excalibur’s Receiver, Billy Bostick. This affidavit appends highlighted

  loan documents and other exhibits, but Plaintiff does not explain how these

  documents controvert Plaintiff’s allegations that the Banking Defendants’ activities

  occurred exclusively in Florida. Further, Mr. Bostick recounts personal conversations

  with Pollick and Trump that occurred after he was appointed Excalibur’s Receiver,

  but, again, Plaintiff does not explain how these conversations establish a substantial

  connection between the Banking Defendants and Louisiana. (See Docs. 60-1, 61-1).

        In light of Plaintiff’s uncontroverted allegations, which are corroborated by the

  Banking Defendants’ affidavits, the Court must conclude that it lacks personal



                                            15
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 16 of 23 PageID 1256




  jurisdiction over Trump, The Bank of Tampa, and Seacoast Bank.8 Plaintiff falls well

  short of establishing that the Banking Defendants maintain continuous and

  systematic contacts with Louisiana sufficient to confer general jurisdiction. Further,

  the Banking Defendants’ alleged case-related activities amount to, at most,

  originating and servicing a single loan, and responding to (but not initiating) a

  handful of requests for information from the LDI. All of the underlying activities

  occurred exclusively outside of Louisiana. Facing similar allegations, courts

  (including this Court) conclude that personal jurisdiction is lacking. See, e.g., Azmi v.

  Cherokee Ins. Co., No. 19-cv-243-BAJ-EWD, 2020 WL 411696, at *3 (M.D. La. Jan.

  24, 2020) (“Merely contracting with a resident does not alone establish minimum

  contacts—instead, one must evaluate the overall transaction, with an eye towards

  determining whether the defendant purposefully availed itself of the privilege of

  doing business in the forum state.” (citing Christian Tours v. Homeric Tours, 239 F.3d

  366 (5th Cir. 2000)); 365 Connect, LLC v. Somerset Pac., LLC, No. 14-cv-995, 2014

  WL 3909225, at *4 (E.D. La. Aug. 11, 2014) (“[A]ny contacts between Martin and

  Louisiana rest on ‘the mere fortuity’ that plaintiff happened to be a Louisiana

  company. Plaintiff fails to satisfy its prima facie case of specific jurisdiction as to

  Martin.” (quoting Holt Oil & Gas Corp. v. Harvey, 801 F.2d 773 (5th Cir. 1986)); see

  also, e.g., Occidental Fire & Cas. Co. of N. Carolina v. Cont'l Illinois Nat. Bank & Tr.

  Co. of Chicago, 689 F. Supp. 564, 568 (E.D.N.C. 1988) (defendant bank’s issuance of


  8 Because the Banking Defendants’ affidavits corroborate and do not contradict Plaintiff’s
  allegations, there is no need for additional evidence to resolve the instant dispute, and the
  Court therefore denies Plaintiff’s request for discovery related “to the issue of Defendants’
  personal jurisdiction.” (Doc. 30-1 at 2).

                                               16
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 17 of 23 PageID 1257




  letter of credit to forum state resident was insufficient to confer personal jurisdiction

  (citing authorities)).

         Pollick stands in a different category. Although Pollick states in his affidavit

  that he is a lifelong resident of Florida, and has never maintained any property or

  accounts in Louisiana, he admits that Excalibur Insurance is a Louisiana corporation,

  and that he served as Excalibur Insurance’s CEO, President, and Board Chair for two

  years immediately preceding Excalibur’s receivership. Pollick further admits that

  during this time, he traveled to Louisiana for Excalibur-related business activities.

  Additionally, Pollick admits that he executed the Consent Agreement with the LDI.

  (See Doc. 29-2).

         Pollick’s admissions that he served as Excalibur’s CEO, President, and Board

  Chair from inception (in 2016) to downfall (in 2018), traveled to Louisiana as a result

  of Excalibur-related business activities, and executed the Consent Agreement with

  LDI demonstrate a continuous and systematic relationship with Louisiana such that

  exercising personal jurisdiction does not offend “traditional notions of fair play and

  substantial justice” under the general jurisdiction analysis. Serv. Steel Warehouse,

  Co., L.P. v. Eakin, No. 10-cv-151-BAJ, 2011 WL 3439132, at *2 (M.D. La. Aug. 5,

  2011) (quoting Int'l Shoe Co. v. State of Wash., Office of Unemployment Comp. &

  Placement, 326 U.S. 310, 316 (1945)). Pollick’s contacts with Louisiana were not

  arbitrary, random, or intermittent, and when visiting Louisiana he undoubtedly

  benefited from the privileges and protection of Louisiana's laws. Further, Pollick’s

  contacts with Louisiana resulted in continuing obligations between Excalibur (as



                                             17
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 18 of 23 PageID 1258




  insurer) and Louisiana residents (as insureds). Again, facing similar circumstances,

  courts conclude that general jurisdiction is satisfied.9 See, e.g., Serv. Steel Warehouse,

  2011 WL 3439132, at *2; see also, e.g., Se. Wireless Network, Inc. v. U.S. Telemetry

  Corp., 2006-1736 (La. 4/11/07), 954 So. 2d 120, 127 (general jurisdiction was satisfied

  based on defendant director’s single visit to Louisiana which resulted in “continuing

  obligations between [defendant] and Louisiana residents”).

            C. The interests of justice favor transferring this action to the
               Middle District of Florida

          Having determined that the Court may exercise personal jurisdiction over

  Pollick, but lacks personal jurisdiction over the Banking Defendants, the question

  becomes whether to dismiss the Banking Defendants without prejudice, or transfer

  this action to the appropriate venue under 28 U.S.C. § 1631. For the following

  reasons, the Court determines that transfer best serves the interests of justice, and

  is a more appropriate remedy than dismissal.

         Under 28 U.S.C. § 1631, when the Court finds “a want of jurisdiction,” a case

  shall be transferred to a district in which the action could have been brought “if it is

  in the interest of justice.” 28 U.S.C. § 1631. “A case is ‘transferable’ pursuant to

  § 1631 when three conditions are met: (1) the transferee court would have been able

  to exercise its jurisdiction on the date the action was misfiled; (2) the transferor court

  lacks jurisdiction; and (3) the transfer serves the interest of justice.” Harutyunyan,



  9 Because the Court determines that general jurisdiction exists over Pollick, it does not
  consider Pollick’s argument that the Fiduciary Shield Doctrine defeats specific jurisdiction.
  See Serv. Steel Warehouse, 2011 WL 3439132, at *2 (general jurisdiction was satisfied despite
  the Fiduciary Shield Doctrine precluding a finding of specific jurisdiction).

                                               18
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 19 of 23 PageID 1259




  2019 WL 5551901, at *4 (quoting Trejo-Mejia v. Holder, 593 F.3d 913, 915 (9th Cir.

  2010)).

        Here, there is no dispute among the parties that this action, as it is presently

  constituted (without the improperly joined Neyland), could have been filed in the

  Middle District of Florida. Further, this Court has now determined that it lacks

  personal jurisdiction over the Banking Defendants. Thus, the first two elements of

  the test for transferability under § 1631 are satisfied. See id.

        Further, the Court determines that transfer, not dismissal, best serves the

  interests of justice. First, as a general rule, the Court should avoid rulings that risk

  duplication of efforts among sister courts. See W. Gulf Mar. Ass'n v. ILA Deep Sea

  Local 24, S. Atl. & Gulf Coast Dist. of ILA, AFL-CIO, 751 F.2d 721, 729 (5th Cir.

  1985). Here, dismissing the Banking Defendants from this action does not end the

  litigation, as Plaintiff’s claims will continue against Pollick and CSIC. Indeed,

  dismissal does not remove the threat of continued litigation even against the Banking

  Defendants, as dismissal for lack of personal jurisdiction is not an adjudication on

  the       merits,   and    is    therefore        a   dismissal    without      prejudice.

  Guidry, 188 F.3d at 623 n.2. As such, dismissing the Banking Defendants creates a

  strong likelihood of duplicate litigation, as Plaintiff will be required to pursue parallel

  actions in separate jurisdictions, thus wasting valuable judicial resources.

        Second, on a related note, the Court should avoid “piecemeal resolution of

  issues that call for a uniform result.” W. Gulf Mar. Ass'n, 751 F.2d at 729. Here,

  Plaintiff alleges misfeasance resulting in the destruction of an insurance company



                                               19
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 20 of 23 PageID 1260




  that issued thousands of insurance policies across the state of Louisiana. Excalibur

  and its insureds deserve uniform answers to the questions posed by Plaintiff’s

  Petition, including, inter alia, whether Pollick breached fiduciary duties in his

  management of Excalibur, whether the Banking Defendants aided him in any such

  breaches, and whether CSIC wrongly denied Excalibur’s claims related to Pollick’s

  alleged breaches.

        Additionally, the factors set forth at 28 U.S.C. § 1404(a) favor transferring this

  action to the Middle District of Florida. See In re Volkswagen AG, 371 F.3d 201, 203

  (5th Cir. 2004) (outlining factors to weigh when considering a transfer under section

  1404(a)). First, again, there is no dispute that this action (without Neyland) could

  have been initially filed in the Middle District of Florida. Further, the relevant

  private and public interest factors make clear that the Middle District of Florida is a

  more appropriate forum. Pollick and the Banking Defendants are domiciliaries of

  Florida, and subject to personal jurisdiction in Florida. Nearly all of the actions set

  forth in the Petition occurred in the Middle District of Florida, including the

  negotiation and servicing of the Bank of Tampa Loan, and it stands to reason that

  witnesses and evidence concerning the Bank of Tampa Loan will be located there.

  Any such witnesses will be subject to compulsory process in Florida.

        Further, Plaintiff expressly contends that Florida’s substantive law applies in

  this case—including Florida’s law of punitive damages. (Doc. 1-1 at ¶¶ 88-90). In the

  event Plaintiff prevails on the merits of his claims, a Florida court will be better

  positioned to determine whether punitive damages apply. Finally, as explained



                                            20
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 21 of 23 PageID 1261




  above, the interests of justice are best served by transferring this action to the Middle

  District of Florida, because transfer will conserve judicial resources, avoid parallel

  litigation, and ensure a uniform answer to the question of whether Defendants

  breached their duties to Excalibur.

         In sum, having considered the interests of justice and all other relevant factors,

  the Court will not dismiss the Banking Defendants, but will instead transfer this

  action to the U.S. District Court for the Middle District of Florida under

  28 U.S.C. § 1631, where the action shall proceed as if it had been filed there in the

  first instance.

     IV.    CONCLUSION

         Accordingly,

         IT IS ORDERED that Katrina Rigali Trump’s Rule 12(B)(2) Motion To

  Dismiss For Lack Of Personal Jurisdiction (Doc. 15), Bank Of Tampa's,

  Motion To Dismiss For Lack Of Personal Jurisdiction (Doc. 18), and Seacoast

  National Bank’s Motion To Dismiss For Lack Of Personal Jurisdiction; Or

  Alternatively, Motion To Transfer Venue (Doc. 21) are each GRANTED to the

  extent these motions seek a determination that the Court lacks personal jurisdiction

  over these Defendants, and that transfer of this action to the U.S. District Court for

  the Middle District of Florida under 28 U.S.C. § 1631 is the appropriate remedy. In

  all other respects these motions are DENIED.

         IT IS FURTHER ORDERED that Defendant Jeffrey C. Pollick’s Motion

  To Dismiss For Lack Of Personal Jurisdiction Or To Transfer (Doc. 29) is

  GRANTED to the extent it seeks transfer of this action to the U.S. District Court for
                                             21
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 22 of 23 PageID 1262




  the Middle District of Florida under 28 U.S.C. § 1631. In all other respects the motion

  is DENIED.

        IT IS FURTHER ORDERED that Defendant Dennis Neyland’s and

  Defendant Antonio Scognamiglio’s joint Motion To Dismiss Pursuant To Federal

  Rule Of Civil Procedure 12(b)(6) (Doc. 31) is GRANTED to the extent it seeks

  dismissal of Plaintiff’s claims against Antonio Scognamiglio. Plaintiff’s claims against

  Antonio Scognamiglio are hereby DISMISSED WITH PREJUDICE. The motion is

  DENIED AS MOOT as it relates to Defendant Dennis Neyland.

        IT IS FURTHER ORDERED that Defendant Jeffrey C. Pollick’s Motion

  To Join And Adopt Motion For Priority Consideration Of Motions To

  Dismiss For Lack Of Personal Jurisdiction (Doc. 38) is DENIED AS MOOT.

        IT IS FURTHER ORDERED that the Motion By Katrina Rigali Trump

  And The Bank Of Tampa For Priority Consideration Of Their Motions To

  Dismiss For Lack Of Personal Jurisdiction (Doc. 24) is DENIED AS MOOT.

        IT   IS   FURTHER        ORDERED         that   Plaintiff’s   Motion   To   Defer

  Consideration Of Defendants’ Motions Regarding Personal Jurisdiction

  (ECF Nos. 15, 18, & 21) Until After Subject Matter Jurisdiction Has Been

  Determined, Or In The Alternative, Motion To Conduct Jurisdictional

  Discovery Prior To Any Consideration Of Defendants’ Motions Regarding

  Personal Jurisdiction (Doc. 30) is DENIED to the extent it seeks additional

  discovery on the issue of personal jurisdiction. The motion is DENIED AS MOOT in

  all other respects.



                                            22
Case 8:21-cv-00436-TPB-AAS Document 100 Filed 03/02/21 Page 23 of 23 PageID 1263




        IT IS FURTHER ORDERED that the Clerk of Court shall TRANSFER this

  action to the U.S. District Court for the Middle District of Florida pursuant to

  28 U.S.C. § 1631.

                               Baton Rouge, Louisiana, this 2nd day of March, 2021



                                      ______________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                        23
